DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021, has been entered.

Acknowledgments
In the reply, filed on July 13, 2021, Applicant amended claims 1, 13, and 20.
Currently, claims 1-20 are under examination.

Claim Objections
Claim 13 is objected to because of the following informalities:  
	In regards to claim 13, line 7, “the proximal portion” should be changed to “the proximal portion of the cannula”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al (US 2014/0309675), and further in view of Fischell et al (US 5,219,329).
	In regards to claim 1, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body (catheter [38]) having a proximal portion, a distal portion, and defining a lumen (one or more filling tubes [76]) therethrough
an expandable element (radially-expandable element [74]) being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end
a cannula (sheath [12]) surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is 
an outer diameter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (Figures 5B-5D)
Maisano et al does not teach the proximal end of the cannula having a valve configured to control a flow of fluid in the cannula. Fischell et al teaches a medical device (Figures 1-4) comprising a proximal end of a cannula (sheath [10]) having a valve (valve poppet [24]) configured to control a flow of fluid (blood) in the cannula (column 2, lines 42-44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the cannula, of the device of Maisano et al, to have a valve, as taught by Fischell et al, as such will prevent undue loss of blood (Abstract).
	In regards to claim 2, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the expandable element is a balloon (balloon [80]).
	In regards to claim 4, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the cannula is coaxial with the elongate body (Figures 5A-5D).  
	In regards to claim 7, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the distal end of the cannula is substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of 
	In regards to claim 9, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the expandable element are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the modified device of Maisano et al and Fischell et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 11, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the cannula and the elongate body are coupled together (Figure 5A).
	In regards to claim 12, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the elongate body further includes a longitudinal axis extending from the proximal portion to the distal portion, the cannula being slidable with respect to the elongate body along the longitudinal axis (Figures 5A-5D).
	In regards to claim 13, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body [38] having a proximal portion and a distal portion, the elongate body defining a lumen (catheter lumen [52]) therethrough 
at least one expandable element [74] surrounding the distal portion of the elongate body configured to expand to a first diameter (Figure 5B) and defining a first end and a second end, the first end being opposite the second end 
a cannula [12] having a proximal portion and a distal portion opposite the proximal portion, the cannula being disposed around the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is understood that the elongate body [38], having the expandable element [74] coupled thereto, of the medical device [34], of Maisano et al, is able to be slightly withdrawn from the Figure 5A state with respect to the cannula [12], in which the second end of the expandable element is capable of meeting with the cannula such that there is no separation between the cannula and the expandable element (i.e. substantially co-terminus)), the cannula having a second diameter that is substantially the same as the first diameter (Figure 5B)
the distal portion of the elongate body further including a tip (distal portion [54]) with a proximal portion, a distal portion, a longitudinal axis extending therethrough, and an aperture (at distal end of distal portion [54]) which is in fluid communication with the lumen, the tip tapering in diameter from the proximal portion of the tip to the17Attorney Docket No. 21819D-530U (C00019453.US01) distal 
Maisano et al does not teach the proximal portion of the cannula having a valve configured to control a flow of fluid in the cannula. Fischell et al teaches a medical device (Figures 1-4) comprising a proximal portion of a cannula [10] having a valve [24] configured to control a flow of fluid (blood) in the cannula (column 2, lines 42-44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal portion of the cannula, of the device of Maisano et al, to have a valve, as taught by Fischell et al, as such will prevent undue loss of blood (Abstract).
	In regards to claim 14, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the at least one expandable element is at least one balloon [80].
	In regards to claim 16, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the first diameter and the second diameter are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first diameter and the second diameter, of the modified device of Maisano et al and Fischell et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the 
	In regards to claim 17, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches wherein the at least one expandable element further includes a longitudinal axis extending from the first end to the second end (Figure 5A); however, Maisano et al is silent about whether a length of the at least one expandable element along the longitudinal axis of the at least one expandable element is between 1 cm and 6 cm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a length of the at least one expandable element along the longitudinal axis of the at least one expandable element, of the modified device of Maisano et al and Fischell et al, to be between 1 cm and 6 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed length of the at least one expandable element. Further, Applicant places no criticality on the range claimed for the length of the at least one expandable element.
	In regards to claim 19, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the lumen has a diameter of between .010 inches and .060 inches. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen, of the modified device of Maisano et al Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Maisano et al and Fischell et al would not operate differently with the claimed diameter of the lumen. Further, Applicant places no criticality on the range claimed for the diameter of the lumen.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al and Fischell et al, as applied to claims 2 and 14 above, and further in view of Kick et al (US 2006/0135962).
	In regards to claim 3, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein a compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon, of the modified device of Maisano et al and Fischell et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of several materials, further including 
	In regards to claim 15, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the at least one balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the at least one balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein at least one compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one balloon, of the modified device of Maisano et al and Fischell et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of several materials, further including silicone elastomer, latex rubber, or the like, providing the compliant characteristic of the at least one balloon, such as a Foley balloon (paragraph [0078]).

Claims 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al and Fischell et al, as applied to claims 1 and 11 above, and further in view of Wilson et al (US 2010/0022948).
	In regards to claim 5, in the modified device of Maisano et al and Fischell et al, Maisano et al teaches a tip [54] with an aperture (at distal end of distal portion [54]), the tip being disposed on the distal portion of the elongate body; however, Maisano et al does not teach the aperture in fluid communication with the lumen, as Maisano et al teaches the aperture in fluid communication with a second lumen [52]. Wilson et al teaches a medical device (Figures 14A-14C) comprising an expandable element (expandable device [114]) in fluid communication with 
	In regards to claim 6, in the modified device of Maisano et al, Fischell et al, and Wilson et al, Maisano et al teaches wherein the tip has a proximal portion, a distal portion, and a longitudinal axis extending therethrough, the tip tapering in diameter from the proximal portion of the tip to the distal portion of the tip along the longitudinal axis and configured to enlarge an orifice created by a puncturing device (Figure 5A).  
	In regards to claim 8, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body (shaft [96]) is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the modified device of Maisano et al and Fischell et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate 
	In regards to claim 18, in the modified device of Maisano et al and Fischell et al, Maisano et al is silent about whether the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body [96] is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the modified device of Maisano et al and Fischell et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate body allowing for the elongate body to have different stiffness or hardness to produce a desired overall curvature (paragraph [0056]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, and further in view of Fischell et al, Wilson et al, and Khairkhahan et al (US 2002/0169377).
	In regards to claim 20, Maisano et al teaches a method for delivering a cannula [12], comprising:
positioning a medical device [34] proximate a fossa ovalis (fossa ovalis [18]) of a patient's heart (Figure 5B), the medical device including: 
an elongate body [38] having a proximal portion, a distal portion, and defining a lumen [76] therethrough 
an expandable element [74] being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable 
the cannula surrounding at least a portion of the elongate body and substantially co-terminus with the second end of the expandable element (paragraph [0402] states “In accordance with some applications of the present invention, catheter 38 is contained within the lumen of a sheath 12 during parts of the insertion and/or withdrawal of penetration apparatus 34.  Sheath 12 may, for example, prevent damage to surrounding tissue as penetration apparatus 34 is advanced and/or withdrawn.”. Thus, it is understood that the elongate body [38], having the expandable element [74] coupled thereto, of the medical device [34], of Maisano et al, is able to be slightly withdrawn from the Figure 5A state with respect to the cannula [12], in which the second end of the expandable element is capable of meeting with the cannula such that there is no separation between the cannula and the expandable element (i.e. substantially co-terminus)), the cannula defining a proximal end and a distal end, the distal end of the cannula being disposed proximal and adjacent to the second end of the expandable element, the cannula having an outer diameter (Figure 5A)
the distal portion of the elongate body further including a tip [54]
advancing a puncturing device (puncturing element [32]) through the elongate body of the medical device (paragraph [0438]: Puncturing element 32 is then slid from the distal portion of the catheter)
puncturing the fossa ovalis with the puncturing device to create an orifice (paragraph [0438]: Puncturing element 32 is then slid… through the fossa ovalis, at the puncture site)
withdrawing the puncturing device (paragraph [0465]: Typically, following the puncturing of the fossa ovalis, puncturing element 32 is withdrawn)
inserting the tip into the orifice (paragraph [0465]: catheter 38 may be passed through the puncture) 
advancing the medical device through the orifice (paragraph [0465]: catheter 38 may be passed through the puncture)
expanding the expandable element to a first diameter, the first diameter being substantially the same diameter as the outer diameter of the cannula (Figure 5B)(paragraph [0430]: The radially-expandable element is typically radially expanded by being filled with a fluid, e.g., saline water, via one or more filling tubes 76 running through catheter 38.)
Maisano et al does not teach the proximal end of the cannula having a valve configured to control a flow of fluid in the cannula. Fischell et al teaches a method for delivering a cannula [10] (Figure 4), comprising a proximal end of the cannula having a valve [24] configured to control a flow of fluid (blood) in the cannula (column 2, lines 42-44). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the cannula, of the method of Maisano et al, to have a valve, as taught by Fischell et al, as such will prevent undue loss of blood (Abstract). Further, Maisano et al does not teach advancing the puncturing device through the lumen of the elongate body of the medical device, as Maisano et al teaches advancing the puncturing device through a 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783